Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112 rejections are withdraw due to applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito(Purple Corn Flour Tortilla) in view of Hillson (The Heritage Cook, “How to Build A Gluten Free Flour Blend From Scratch”)  and The 36thAvenue.com(Gluten Free Quinoa Tortillas).
	Regarding claims 1,8, Bonito teaches a gluten-free tortilla comprising 1 ½ cups purple corn flour(175.5g), 1 cup tapioca flour(120g), 1 tbsp of sea salt(14.4g), and 1 cup of hot water(236g)(all calculations done by aqua-calc.com). Therefore, the tortilla comprises 54% of a gluten free flour mixture comprises tapioca and corn flour and 43% water. 
	Bonito does not specifically teach that the tortilla comprises a combination of three flours comprising tapioca flour, quinoa flour, and corn flour. However, Hillson teaches that quinoa flour is a gluten free flour that has a delicate, nutty flavor similar to wild rice and is a complete protein(p.5). Hillson teaches that a variety of gluten free flours can be combined depending on the flavor and texture desired(p.1). Furthermore, The 36th Avenue teaches gluten free quinoa tortillas comprising quinoa and brown rice flour. It would have been obvious to include quinoa flour in the gluten free flour mixture of the tortilla in Bonito in order to provide a delicate, nutty flavor similar to wild rice and an additional protein source to the tortilla as taught in Hillson. Hillson and The 36th Avenue also provide motivation to combine gluten free flours together depending on the taste and texture desired in the gluten free product. 
	Bonito does not specifically teach that the tapioca flour is provided in the highest percentage of all the flours. However, as stated above it would have been obvious to include quinoa flour in the flour mixture. In order to keep the proper ratio of dry to wet ingredients, it would have been obvious to keep the same percentage of total flour and substitute some of the corn flour for the quinoa flour, thus making the tapioca flour the highest percentage of all the flours. Specifically, Hillson teaches that corn flour is a neutral flour while quinoa flour is a high protein flour and tapioca flour functions as a starch binder/thickener(p.2). Therefore, it would have been obvious to substitute some of the corn flour for quinoa flour if the consumer wanted a higher protein content and a nuttier taste.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	Thus, it would have been within the realm of ordinary skill in the art to combine three commonly known gluten free flours (tapioca flour, quinoa flour, and corn flour) to arrive at the applicant’s invention. 
Regarding claim 2, Bonito does not teach that at least twice as much of the tapioca flour is provided versus any of the other flours. However, Hillson teaches that tapioca starch/flour is good in tortillas and it functions as a thickener/binder(p.5). Therefore, it would have been obvious to increase the amount of tapioca flour to at least twice as much versus any of the other flours since Hillson teaches that tapioca flour is “good in tortillas”. It would also have been obvious to adjust the amount of tapioca flour depending on the amount of binder/thickener property needed in the tortilla.
	Regarding claim 3, Bonito teaches that the tapioca flour is provided in an amount of 22%(120/546) and not 30-60% of the composition as claimed. However, Hillson teaches that tapioca starch./flour is good in tortillas and it functions as a thickener/binder(p.5). Therefore, it would have been obvious to increase the amount of tapioca flour to 30 to 60% since Hillson teaches that tapioca flour is “good in tortillas”. It would also have been obvious to adjust the amount of tapioca flour depending on the amount of binder/thickener property needed in the tortilla. 
	Regarding claim 4, Bonito teaches that the corn flour comprises 32% of the composition and not less than 15% as claimed(i.e. does not exceed 15%). However, as stated above, it would have been obvious to adjust the amount of corn flour, tapioca flour, and quinoa flour depending on the properties desired in the tortilla flour. Hillson teaches that corn flour is a neutral, light flour while quinoa flour is a flour with a high protein content and a nutty taste(p.2, p.5). Therefore, it would have been obvious to substitute some of the corn flour for quinoa flour if the consumer wanted a higher protein content and a nuttier taste, thus decreasing the amount of corn flour to not exceeding 15% as claimed. 
	Regarding claims 5 and 6, Bonito in view of Hillson and the 36th avenue renders obvious a tortilla comprising a gluten free flour mix comprising corn flour, tapioca flour, and quinoa flour. Bonito and Hillson do not teach that the tortilla comprises tapioca, quinoa, corn and amaranth flour. However, Hillson teaches that amaranth flour is a high protein flour with a “mildly nutty” flour. It would have been obvious to include amaranth flour in the tortilla of Bonito in order to provide a mildly nutty flavor and higher protein content(p.3). It would have been obvious to adjust the amounts of corn, tapioca, quinoa, and amaranth depending on the taste and texture desired as taught in Hillson(see p.1). 
	Regarding claim 7, Bonito teaches that the gluten-free tortilla comprises corn flour, tapioca flour, salt, and water. Therefore, the tortilla is free from gluten protein, fat, preservatives, and a leavener. 

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito(Purple Corn Flour Tortilla) in view of (The Heritage Cook, “How to Build A Gluten Free Flour Blend From Scratch”)  and The 36thAvenue.com(Gluten Free Quinoa Tortillas) further in view of Griebel (US 2014/0377424).
Regarding claims 9,10, Bonito, The36th Avenue.com and Hillson do not specifically teach that the gluten free tortilla has a 3D shape, wherein the 3D shape takes the form of a bowl or a cup. However, Griebel teaches a tortilla that holds a preformed shape such as a boat, bowl, U shaped, tube, envelope or cone (paragraph 57) in room temperature. Griebel further teaches that the tortilla can be made out of gluten free flour (paragraph 70). Griebel teaches that the preformed shape of the tortilla makes it less messy and easier for the consumer to eat (paragraph 4). It would have been obvious to make the gluten free tortilla of Bonito, The36thAvenue.com and Hillson comprise a 3D shape in the form of a bowl as taught in Griebel in order to make the tortilla less messy and easier for the consumer to eat. 

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito(Purple Corn Flour Tortilla) in view of (The Heritage Cook, “How to Build A Gluten Free Flour Blend From Scratch”)  and The 36thAvenue.com(Gluten Free Quinoa Tortillas) further in view of Zhang(US 20100015279)
Regarding claim 11, Bonito teaches forming the tortillas by adding boiling water to corn flour and letting it sit for 10 minutes, adding tapioca flour and salt, kneading to form dough balls, rolling to a thickness of 3-5mm and baking(p.7). Bonito does not specifically teach the order of steps as claimed. The dough mixture(wet composition with water and dry ingredients included) comprises 43% water and 54% gluten as calculated in claim 1 above. As stated in claim 1, it would have been obvious to include quinoa flour and make the tapioca flour the highest percentage of all flours. 
However, Zhang teaches a method of preparing gluten free tortillas comprising the steps of (table 1, paragraphs 14, 33, 36, and 44):
	A. Providing and mixing a dry composition including a gluten free flour mixture comprising 35-65% of the composition. The dry composition can include an enzyme for improving machinability and product texture(i.e annealing)(paragraph 28)
	B. Mixing liquid ingredients including water in an amount of 30% of the composition. 
	C. Mixing the dough
	D. Forming the dough into quantities of individual tortilla pieces having a thickness of 4-16mm, which overlaps the claimed range of 1-5mm and renders it obvious
	E. Baking the tortilla pieces to form finished gluten-free tortillas
	It would have been obvious to prepare the gluten free tortillas of Bonito using the method of Zhang and include an enzyme for annealing in the dry composition in order to improve machinability and product texture of the tortilla dough. 
Regarding claim 12, Bonito does not teach that at least twice as much of the tapioca flour is provided versus any of the other flours. However, Hillson teaches that tapioca starch/flour is good in tortillas and it functions as a thickener/binder(p.5). Therefore, it would have been obvious to increase the amount of tapioca flour to at least twice as much versus any of the other flours since Hillson teaches that tapioca flour is “good in tortillas”. It would also have been obvious to adjust the amount of tapioca flour depending on the amount of binder/thickener property needed in the tortilla.
	Regarding claim 13, Bonito teaches that the tapioca flour is provided in an amount of 22%(120/546) and not 30-60% of the composition as claimed. However, Hillson teaches that tapioca starch./flour is good in tortillas and it functions as a thickener/binder(p.5). Therefore, it would have been obvious to increase the amount of tapioca flour to 30 to 60% since Hillson teaches that tapioca flour is “good in tortillas”. It would also have been obvious to adjust the amount of tapioca flour depending on the amount of binder/thickener property needed in the tortilla. 
	Regarding claim 14, Bonito teaches that the corn flour comprises 32% of the composition and not less than 15% as claimed(i.e. does not exceed 15%). However, as stated above, it would have been obvious to adjust the amount of corn flour, tapioca flour, and quinoa flour depending on the properties desired in the tortilla flour. Hillson teaches that corn flour is a neutral, light flour while quinoa flour is a flour with a high protein content and a nutty taste(p.2, p.5). Therefore, it would have been obvious to substitute some of the corn flour for quinoa flour if the consumer wanted a higher protein content and a nuttier taste, thus decreasing the amount of corn flour to not exceeding 15% as claimed. 
	Regarding claim 15, Bonito in view of Hillson and the 36th avenue renders obvious a tortilla comprising a gluten free flour mix comprising corn flour, tapioca flour, and quinoa flour. Bonito and Hillson do not teach that the tortilla comprises tapioca, quinoa, corn and amaranth flour. However, Hillson teaches that amaranth flour is a high protein flour with a “mildly nutty” flour(p.3). It would have been obvious to include amaranth flour in the tortilla of Bonito in order to provide a mildly nutty flavor and higher protein content. It would have been obvious to adjust the amounts of corn, tapioca, quinoa, and amaranth depending on the taste and texture desired as taught in Hillson(see p.1). 
	Regarding claim 16, Bonito teaches that the gluten-free tortilla comprises corn flour, tapioca flour, salt, and water. Therefore, the tortilla is free from gluten protein, fat, preservatives, and a leavener. 




Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito(Purple Corn Flour Tortilla) in view of Hillson (How to Build A Gluten Free Flour Blend)  and The 36thAvenue.com(Gluten Free Quinoa Tortillas) further in view of Zhang(US 20100015279) further in view of Griebel (US 2014/0377424).
Regarding claims 17 and 18, Bonito, The36th Avenue.com and Hillson do not specifically teach that the gluten free tortilla has a 3D shape, wherein the 3D shape takes the form of a bowl or a cup. However, Griebel teaches a tortilla that holds a preformed shape such as a boat, bowl, U shaped, tube, envelope or cone (paragraph 57) in room temperature. Griebel further teaches that the tortilla can be made out of gluten free flour (paragraph 70). Griebel teaches that the preformed shape of the tortilla makes it less messy and easier for the consumer to eat (paragraph 4). It would have been obvious to make the gluten free tortilla of Bonito, The36thAvenue.com and Hillson comprise a 3D shape in the form of a bowl as taught in Griebel in order to make the tortilla less messy and easier for the consumer to eat. 

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
The applicant argues that if one were to include quinoa flour in the tortilla composition of Bonito, they would replace the tapioca flour instead of the corn flour because the corn flour contributes antioxidant properties and purple coloring. However, reducing some of the corn flour would not eliminate all the antioxidant properties and purple color present. In other words, since the properties of the various gluten free flours are known in the art, one of ordinary skill in the art would know to balance and adjust the amounts of each flour depending on nutritional properties such as quantity of antioxidants, protein content, and flavor such as a nutty flavor. Therefore, it would have been obvious to substitute some of the corn flour for quinoa flour if the consumer wanted a higher protein content and a nuttier taste.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	Thus, it would have been within the realm of ordinary skill in the art to combine three commonly known gluten free flours (tapioca flour, quinoa flour, and corn flour) to arrive at the applicant’s invention. As such, the applicant has not provided any evidence that the combination of these flours would produce a new, unexpected, and useful function. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791